UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-4146


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSHUA DAVID STARLING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:09-cr-00335-WO-1)


Submitted:   August 25, 2011                 Decided:   September 9, 2011


Before KEENAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ames C. Chamberlin, LAW OFFICES OF AMES C. CHAMBERLIN,
Greensboro, North Carolina, for Appellant.    Ripley Rand, United
States Attorney, Michael F. Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joshua       David    Starling       pled     guilty,    pursuant       to     a

written plea agreement, to conspiracy to distribute cocaine and

oxycodone, 21 U.S.C. § 846 (2006), and possession of a firearm

in    furtherance          of   a    drug     trafficking        offense,       18    U.S.C.

§ 924(c)(1)(A) (2006).              The district court sentenced Starling to

37 months’ imprisonment on the § 846 offense — the bottom of the

Sentencing          Guidelines      range     —     plus    a    consecutive         60-month

sentence       on    the    § 924(c)       offense.        Starling     noted    a    timely

appeal.

               Starling’s sole argument on appeal is that his total

97-month sentence is unreasonable compared to his co-defendant’s

57-month sentence because they were guilty of the same conduct.

This court reviews a sentence for reasonableness, applying an

abuse of discretion standard.                     Gall v. United States, 552 U.S.

38, 51 (2007).          In determining the reasonableness of a sentence,

we first consider whether the district court properly calculated

the   defendant’s          advisory    Guidelines          range,   considered        the    18

U.S.C.     §        3553(a)     (2006)      factors,        analyzed     any     arguments

presented       by     the      parties,      and     sufficiently       explained          the

selected sentence.              Gall, 552 U.S. at 51.               One of the factors

the   sentencing           court    must    consider        is   “the   need     to    avoid

unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct . . . .”

                                              2
18 U.S.C. § 3553(a)(6).             However, “the kind of disparity with

which § 3553(a) is concerned is an unjustified difference across

judges (or districts) rather than among defendants to a single

case.”     United States v. Pyles, 482 F.3d 282, 290 (4th Cir.

2007) (internal quotation and citation omitted); see also United

States v. Clark, 434 F.3d 684, 687 (4th Cir. 2006) (sole concern

of    § 3553(a)     is      sentencing         disparities        among     federal

defendants).      In     any   event,    Starling       was    convicted    on    the

§ 924(c)   count,     while    his    co-defendant       was    not.      Moreover,

Starling’s criminal history placed him in Category V, whereas

his co-defendant’s placed her in            Category I.

           We find that Starling’s sentence is both procedurally

and   substantively      reasonable.         The   district       court    properly

calculated     Starling’s      sentencing       range     under    the     advisory

Guidelines,    considered      the    relevant     §    3553(a)     factors,      and

imposed a sentence at the bottom of the applicable sentencing

range.     Starling       cannot       overcome        the      presumption        of

reasonableness    accorded      his    within-Guidelines         sentence.        See

Rita v. United States, 551 U.S. 338, 347 (2007).

           Accordingly,        we    affirm.       We     dispense       with    oral

argument because the facts and legal contentions are adequately




                                        3
presented in the materials before the court and argument would

not aid the decisional process.

                                                      AFFIRMED




                                  4